Citation Nr: 0216961	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  96-48 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a compensable evaluation for service-
connected right testis pain with radiating pain to the hip, 
back, and pelvis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service from September 1990 to 
September 1994.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted the veteran's claim of 
entitlement to service connection for right testis pain and 
assigned a noncompensable evaluation.  The veteran filed a 
timely notice of disagreement as to the assigned evaluation, 
and the RO subsequently provided a statement of the case 
(SOC).  In November 1996 the veteran perfected his appeal; 
the issue was subsequently certified to the Board.  

The Board notes that in his November 1996 substantive appeal 
the veteran requested a Travel Board hearing before a Member 
of the Board.  The veteran was scheduled for a Travel Board 
hearing on May 15, 2000.  A letter dated April 12, 2000, 
notified him of such.  The veteran failed to appear.  

In July 2000 the Board issued a remand to the RO for further 
development, to include a VA examination.  The veteran was 
notified by letter dated July 17, 2000, that he had been 
scheduled for a VA examination on August 16, 2000.  The 
veteran failed to appear for examination and, in a 
supplemental SOC (SSOC) dated in August 2001, the RO 
continued to deny the veteran's claim of entitlement to a 
compensable evaluation for his service-connected right 
testis pain.  


FINDINGS OF FACT

1. The veteran's right testicular condition radiating into 
the hip, back, and pelvis is manifested by no 
symptomatology other than pain.  

2. The veteran was duly scheduled for VA examination in 
August 2000, to determine the etiology of his claimed 
disability.  The veteran was notified by letter dated in 
July 2000.  

3. The veteran did not report for the scheduled examination, 
he has provided no explanation for his failure to report 
for the examination, and he has not shown good cause for 
his failure to do so.


CONCLUSION OF LAW

1. The schedular criteria for a compensable evaluation for 
right testis pain with radiating pain to the hip, back, 
and pelvis have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. § 4.73, Diagnostic Code 5326 (2002).  

2. The veteran, without good cause, failed to report for a 
scheduled VA examination.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. §§ 3.326, 3.655 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records indicate that the veteran suffered 
an injury to his testicle area in September 1990.  There was 
no objective pathology noted, and the veteran was diagnosed 
with a probable muscle strain.  The veteran continued to 
complain of right testicular pain in March 1993, and was 
subsequently diagnosed with testalgia and a right inguinal 
hernia.  

In June 1995 the veteran presented for a VA examination, at 
which time he continued to complain of intermittent testis 
pain.  Physical examination revealed testes that were normal 
and of equal size and consistency.  The veteran was 
diagnosed with right testis pain following a strain.  

The RO granted service connection for right testis pain 
radiating to hip, back, and pelvis, and assigned a 
noncompensable evaluation in a rating decision dated in 
August 1995.  The veteran appealed the noncompensable 
evaluation.  

Treatment records from the VA Medical Center dated in March 
1996 indicate that there had been no change in the veteran's 
condition since September 1995.  A clinical report dated in 
May 1996 noted normal testes.  

The veteran was scheduled to appear for a VA examination in 
May 1999.  The veteran failed to appear.  In its July 2000 
remand, the Board determined that the record was inadequate 
upon which to base a decision because the veteran had not 
been afforded a VA examination in five years.  While the 
Board acknowledged that the veteran failed to appear for a 
VA examination in May 1999, it noted that there was no 
indication in the record that the veteran was properly 
notified of the scheduled examination.  Additionally, the 
Board determined that the veteran had not been adequately 
advised of the provisions of 38 C.F.R. § 3.655, which states 
that a claim for increased rating shall be denied when the 
veteran, without good cause, fails to report for a duly 
scheduled VA examination.  

The RO issued a letter in July 2000, which notified the 
veteran of the Board's decision.  At that time the veteran 
was advised that he would be scheduled for a VA examination 
and that such had been deemed necessary to evaluate his 
current level of disability.  The RO also asked the veteran 
to identify all medical professionals that treated him for 
his service-connected right testis pain.  The veteran did 
not respond.  

In a letter dated July 17, 2000 the veteran was advised that 
he had been scheduled for a VA examination on August 16, 
2000, at 10 a.m.  The veteran was reminded that the 
examination was necessary in order to evaluate his current 
level of disability and that if he needed to cancel or 
reschedule his examination he should provide 48 hours 
notice.  The veteran failed to appear for the scheduled 
examination.  

The August 2001 SSOC issued by the RO set out the pertinent 
regulations, including 38 C.F.R. § 3.655 with regard to the 
failure to report for a VA medical examination.  

II.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code, 
concerning the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases which had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit has recently held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and 
that section 3(a) of the VCAA (covering duty-to-notify and 
duty-to-assist provisions) is not retroactively applicable 
to pre-VCAA decisions of the Board.  See Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether yet another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOCs provided by the RO in 
May 1995, September 1996, May 1999, July 2000, and August 
2001, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
More specifically, the veteran has been advised that the RO 
would obtain VA treatment records and any adequately 
described private treatment records on his behalf.  The 
veteran was also advised by the Board's July 2000 remand of 
the evidence needed to support his claim.



It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Moreover, he has been clearly advised of the importance of 
his cooperation with VA in reporting for medical 
examination, to generate up-to-date evidence as to his 
service-connected condition.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).


B.  Discussion

The veteran contends that his service-connected right testis 
pain radiating into his hip, back, and pelvis, which is 
currently evaluated as noncompensable, warrants a higher 
evaluation.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Separate diagnostic codes identify various 
disabilities.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
38 C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is 
duplicative or overlapping.  The claimant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, supra, as to the primary importance of 
the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice 
known as assigning "staged" ratings.

The veteran's service-connected right testis pain radiating 
into the hip, back, and pelvis is currently evaluated as 
noncompensable pursuant to 38 C.F.R. § 4.73, Diagnostic Code 
5326.  

Under DC 5326, an extensive muscle hernia with no other 
injury to the muscle is assigned an evaluation of 10 
percent.  

In the present case, the veteran was diagnosed with a right 
inguinal hernia in March 1993, more than one year prior to 
separation.  There is no indication that the veteran has had 
a hernia or any other muscle injury at any time since 1993.  
The June 1995 VA examiner diagnosed him with right testis 
pain following a strain.  Other VA physicians in March and 
May 1996 revealed no right testicular pathology.  The 
veteran's testes were normal, of equal size and consistency.  
It was noted that the veteran's condition was essentially 
unchanged since September 1995.  Therefore, the Board finds 
that the veteran's condition does not warrant a 10 percent 
evaluation under DC 5326.  

The Board has considered the potential applicability of 
other diagnostic codes, such as 38 C.F.R. § 4.73, DCs 5313 
to 5318.  However, the competent evidence of record does not 
indicate that the veteran suffers any loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, or uncertainty of movement to 
such as to warrant a compensable evaluation.  In fact, as 
discussed above, the most recent medical evidence in the 
present case indicates that the veteran's testes are normal.  

Inasmuch as there is no competent evidence of a hernia or 
any additional injury to the muscle, the Board finds that 
the veteran's service-connected right testis pain radiating 
into the hip, back, and pelvis is most appropriately 
evaluated as noncompensable under 38 C.F.R. § 4.73, DC 5326.  

Furthermore, in view of the Court's holding in Fenderson, 
the Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this 
case, we find that, at no time since the filing of the 
veteran's claim for service connection, in May 1995, has his 
right testis disability been more disabling than as 
currently rated under this decision.

Additionally, the Board notes that it advised the veteran in 
its July 2000 remand that the RO had a duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990); see also Caffrey v. Brown, 6 Vet. App. 377, 
383-4 (1994).  Accordingly the issue was remanded for 
additional development to include a VA examination.  The 
veteran was advised that the examination was necessary for 
adjudication of his claim and that his failure to report for 
any scheduled examination without good cause would result in 
the denial of his claim.  38 C.F.R. § 3.655.  

The veteran was scheduled for a VA examination on August 16, 
2000.  He was notified of such by letter dated July 17, 
2000, and he failed to appear, without good cause shown for 
his absence.  

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

In the present case, the veteran has been given ample 
opportunity to present for VA examination so that his 
current level of disability might be evaluated.  He failed 
to report for examination in May 1999 and did not offer good 
cause for his failure to do so.  In light of the fact that 
the record did not include evidence that the veteran had 
been properly notified, the Board remanded the issue of 
entitlement to a compensable evaluation for right testis 
pain.  The veteran was scheduled for another VA examination 
in August 2000.  The competent evidence of record indicates 
that he was notified of such by letter dated in July 2000.  
Again, the veteran failed to present for examination and did 
not proffer good cause for his failure to do so.  

In view of the forgoing, the Board finds that the veteran is 
not entitled to a compensable evaluation for his service-
connected right testis pain.  


ORDER

Entitlement to a compensable evaluation for service-
connected right testis pain radiating into the hip, back, 
and pelvis is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

